This is a companion case to cause No. 6832, Railroad Commission of Texas v. J. G. Bass, 10 S.W.2d 586, this day decided. We refer to the opinion in cause No. 6832 for a statement of the facts and conclusions of law reached in that cause, all of which are applicable here.
In the instant case the appellees were the owners of the narrow strip of land in the Powell oil field involved in cause No. 6832, and attack the validity of Oil and Gas Conservation Rule No. 29, which inhibits owners of oil or gas wells from "connecting with any oil or gas pipe line" until they have secured from the Railroad Commission a certificate showing compliance with the oil and gas conservation laws and conservation orders of the commission. Appellees, after they had obtained a temporary injunction in the trial court with reference to the enforcement of rule 37, drilled three wells upon the strip in question, in violation of the rule and orders of the commission referred to in the opinion in cause No. 6832. The Magnolia Petroleum Company, one of the defendants below, declined to connect its pipe lines with these wells until plaintiffs obtained the certificate required in rule 29, which the commission declined to give. The purpose of this suit was to obtain injunctive relief avoiding the effect of rule 29 and requiring the pipe line company to make the necessary connections with the three unauthorized *Page 590 
wells. The trial court granted the relief prayed for. Since we have held in cause No. 6832 that rule 37 and the orders of the commission thereunder were valid and binding on appellees, it follows that they were not entitled to the commission's certificate with reference to the three wells in issue, nor to obtain pipe line connections with those wells.
The judgment of the trial court is therefore reversed, and judgment is here rendered in favor of appellants, denying to appellees all relief sought in this suit.
Reversed and rendered.